Citation Nr: 0943080	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a bilateral eye 
condition claimed as due to retinitis pigmentosa.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to 
September 1963. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.

The Board notes that the Veteran submitted additional 
evidence at the time of his Travel Board hearing.  This 
evidence was submitted with a waiver of RO adjudication, and 
therefore can be considered by the Board in the first 
instance.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that the Veteran's 
bilateral nystagmus was present prior to service. 
 
2.  Clear and unmistakable evidence shows that the Veteran's 
bilateral nystagmus was not permanently aggravated by service 
beyond a normal progression.

3.  The preponderance of the evidence indicates that the 
Veteran's bilateral eye condition due to retinitis pigmentosa 
was not incurred in or aggravated by active service.

4.  The evidence does not establish that the Veteran 
currently suffers from amblyopia that is related to service.


CONCLUSION OF LAW

An eye condition, to include retinitis pigmentosa, amblyopia 
or nystagmus, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 However, the VCAA notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121. 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In this case, in an April 2007 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  The 
letter also advised the Veteran of the evidence needed to 
establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment and personnel records, post 
service treatment records, a letter from a private physician, 
Social Security records, hearing testimony and an examination 
report.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the Veteran.  As such, 
there is no indication that there is any prejudice to the 
Veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
Veteran.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran contended during Travel Board hearing testimony 
during March 2009 that his retinitis pigmentosa was a 
congenital condition which pre-existed service manifested by 
night blindness and loss of vision.  The Veteran additionally 
testified that his bilateral eye condition worsened during 
active service because he ran into trees due to his night 
blindness.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on the behalf of the Veteran be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9. 

 Under the governing criteria, every veteran shall be taken 
to have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by service.  38 U.S.C.A. § 1111 (West 
2002). 
 
For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. 
§ 3.306 (2009); Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the pre-service 
disability underwent an increase in severity during wartime 
service.  Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b). See Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (holding that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service);  Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).  In addition, temporary flare-ups, even in 
service, will not be considered sufficient to establish an 
increase in severity unless the underlying condition, as 
contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991); Browder v. Brown, 5 Vet. App. 
268, 271 (1993); see also Daniels v. Gober, 10 Vet. App. 474, 
479 (1997). 
 
If a disorder was not noted on entering service, the 
government must show clear and unmistakable evidence of both 
a preexisting condition and a lack of in-service aggravation 
to overcome the presumption of soundness for wartime service 
under section 1111.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 
1153.  If the government fails to rebut the section 1111 
presumption, the claim is one for service connection, not 
aggravation.  Id. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board 
notes that a higher court has clarified the Miller decision 
by noting that "[n]othing in the court's opinion suggests 
that without such evidence the presumption can never be 
rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might 
be."  Harris v. West, 203 F.3d. 1347, 1351 (Fed. Cir. 2000).

The initial question is whether the Veteran's claimed 
disability manifested by bilateral eye problems was present 
prior to service.  In this instance, the report of physical 
examination at induction indicated myopia with distant vision 
in the right eye at 20/20 and the left eye at 20/70 
correctable to 20/60.  In Crowe v. Brown, 7 Vet. App. 238 
(1994), the Court indicated that the presumption of soundness 
attaches only where there has been an induction medical 
examination, and where a disability for which service 
connection is sought was not detected at the time of such 
examination.  The Court added that the regulation provides 
expressly that the term "noted" denotes only such 
conditions as are recorded in examination reports, and that 
history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions.  38 C.F.R. § 3.304(b)(1) (2009).  In the 
absence of any clinical findings with the exception of 
myopia, which is not a condition for which service connection 
is awarded, at the time of the Veteran's entrance 
examination, the Board concludes, accordingly, that the 
presumption of soundness at entrance attaches. 
 
However, the medical evidence of record clearly and 
unmistakably shows that the Veteran's nystagmus was present 
prior to service and not permanently aggravated by service 
beyond a normal progression.  

Service medical records include a September 1961 record, the 
same month the Veteran entered active service, which 
indicated a diagnosis of nystagmus.  The Veteran's vision 
without correction was noted as 20/20 in the right eye and as 
20/40 in the left eye.   

Additional in-service records indicate that the Veteran had 
an eye profile re-evaluation during October 1962.  The 
Veteran was diagnosed with bilateral jerk nystagmus and the 
examiner indicated that he should not have duties requiring 
good depth perception.  The Veteran was listed as having OD 
(right eye) vision at 20/100 correctable to 20/30 and OS 
(left eye) vision at 20/80 correctable to 20/30.  

A December 1962 treatment note indicated that the Veteran's 
corrected vision was not better than 20/30 and that he had 
failed the depth perception testing.  

The Veteran's separation examination dated August 1963 
indicated diagnoses of amblyopia (lazy eye) OD as due to 
bilateral nystagmus.  The Veteran's vision was indicated as 
20/50 corrected to 20/30 in the right eye and 20/40 corrected 
to 20/30 in the left eye.  

The Veteran testified at his March 2009 Travel Board hearing 
that he was diagnosed with retinitis pigmentosa during 1984, 
which is consistent with the medical evidence of record.  The 
Veteran additionally indicated that several family members 
also had this genetic condition.

The Veteran was afforded a VA examination during February 
2008.  The Veteran indicated to the examiner that he should 
have been diagnosed with retinitis pigmentosa during active 
service as he had night blindness at that time.  The Veteran 
stated that he had been told by his mother that his nystagmus 
began when he was hit by a car at the age of 5.  The examiner 
indicated that there was no evidence that the Veteran's in-
service diagnosis of amblyopia and/or nystagmus worsened 
beyond the natural progression during active service.  The 
examiner indicated that the nystagmus was most likely 
congenital or caused by the trauma at age 5 as there was no 
report of oscillopsia.  The examiner stated that amblyopia 
was a diagnosis of exclusion and that she would be resorting 
to mere speculation concerning this.  The examiner also 
opined that she could not conclude that the Veteran's 
retinitis pigmentosa began in active service or within one 
year of active service as the Veteran reported he was first 
diagnosed at age 43.  

The Veteran submitted a letter in support of his claim dated 
March 2009 from Dr. N concerning his eye problems.  Dr. N 
diagnosed the Veteran with retinitis pigmentosa as well as 
bilateral nystagmus.  Dr. N indicates that the Veteran told 
him he had nystagmus and poor night vision when he was 
drafted in 1961.  Dr. N indicates that he does not know what 
type of nystagmus the Veteran had at that time but that 
childhood nystagmus was generally congenital.  The Board 
notes that Dr. N does not attribute any eye condition or 
worsening of such to an in-service event, injury, disease or 
problem and provides no link between the Veteran's current 
eye problems and his time in service more than forty years 
before.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. at 23 (medical 
opinions which are speculative or inconclusive in nature 
cannot support a claim).

Concerning the Veteran's in-service diagnosis of amblyopia, 
the Board notes that after reviewing significant amounts of 
medical evidence from various providers, there is no 
indication that the Veteran has been diagnosed with such 
condition since service.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997); see also Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).  

Concerning the Veteran's claim for service connection for 
retinitis pigmentosa, the Board notes that this condition was 
not diagnosed for more than thirty years after service.  
Although the Veteran contends that with proper treatment he 
should have been diagnosed earlier, the VA examiner indicated 
that there was no evidence of this condition during active 
service or within one year of active service after reviewing 
the Veteran's service treatment records.  The Board 
additionally notes that a September 1971 ophthalmology 
progress record from Kaiser indicates that the Veteran was 
referred to ophthalmology because an ophthalmologist had told 
the Veteran's brother that he wanted to see all of the males 
in the family; thus indicating concern of a genetic eye 
disorder.  However, the Veteran was not diagnosed until 
November 1984 with retinitis pigmentosa by Dr. W, who 
indicated that the Veteran probably had retinitis pigmentosa 
as indicated by the clinical presentation of family history.    

Finally, none of the medical evidence indicates that the 
Veteran's preexisting nystagmus was permanently worsened 
during service.  Various medical treatment records, to 
include the VA examination indicate that the Veteran's 
condition is congenital or resulted from early childhood 
trauma.  The VA examination also indicated that there is no 
evidence that this condition was aggravated by active 
service.

In sum, the Board must deny the Veteran's claim for service 
connection as there is clear and unmistakable evidence that 
the Veteran's nystagmus preexisted service and further that 
this condition was not aggravated by active service; there is 
no current disability concerning the Veteran's amblyopia; and 
the Veteran's retinitis pigmentosa was not diagnosed until 
many years of active service and the preponderance of the 
evidence is against the finding of a relationship between 
this condition and active service.  

The Board acknowledges the Veteran's contentions that the 
claimed bilateral eye disability is related to service.  The 
Board observes, however, that he, as a layperson, is not 
competent to provide probative medical evidence on a matter 
such as the diagnosis or etiology of an eye condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for an eye disorder, to 
include retinitis pigmentosa, is denied.




____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


